




 
EXHIBIT 10.2
 
PROMISSORY NOTE
 
$3,000,000 September 4, 2009
 
FOR VALUE RECEIVED, the undersigned, IMPLANT SCIENCES CORPORATION, a
Massachusetts corporation (“Borrower”), promises to pay to the order of DMRJ
GROUP, LLC (“Lender”), at the place and times provided in the Credit Agreement
referred to below, the principal sum of $3,000,000 or, if less, the unpaid
principal amount of all Advances made by Lender, in its sole discretion, from
time to time pursuant to that certain Credit Agreement, dated the date hereof
(as amended, supplemented, modified or restated from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors and Lender.  Borrower also
promises to pay interest on the unpaid outstanding principal amount from the
date hereof until this note (the “Note”) is paid in full calculated in the
manner and payable at the times and at the rates as are, from time to time,
applicable pursuant to and in accordance with the Credit Agreement.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
 
Borrower acknowledges and agrees that the facility is not a committed credit
facility and the advances under the facility, if any, shall be made by Lender in
its sole discretion.  Lender shall have the right to refuse to make any advances
at any time and for any reason without prior notice to Borrower.
 
The unpaid principal amount of this Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Article II of the Credit
Agreement.  This Note may not be voluntarily prepaid except as provided in the
Credit Agreement.  All payments of principal and interest on this Note shall be
payable in lawful currency of the United States of America in immediately
available funds to account or place as Lender shall direct from time to time by
notice to the Company.
 
This Note is entitled to the benefits of, and evidences Obligations incurred
under, the Credit Agreement, to which reference is made for a description of the
security for this Note and for a statement of the terms and conditions on which
Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Note and on which such
Obligations may be declared to be immediately due and payable.
 
This Note shall be construed in accordance with and governed by the laws of the
State of New York without regard to conflict of law principles that would result
in the application of other law, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with the laws of the State
of New York.
 
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS ITSELF AND ITS PROPERTY
TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE
 
 
 
1

--------------------------------------------------------------------------------

 
 
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY OTHER FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND APPELLATE
COURTS FROM ANY THEREOF; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL
PREVENT LENDER FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR
EXERCISING ANY RIGHTS AGAINST ANY LOAN PARTY OR AGAINST ANY PROPERTY WITHIN ANY
OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC JURISDICTION.
 
Borrower hereby waives, to the fullest extent permitted by Applicable Law, all
requirements as to diligence, presentment, demand of payment, protest and
(except as required by the Credit Agreement) notice of any kind with respect to
this Note.
 
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWER REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS NOTE MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.  THIS PROVISION IS A
MATERIAL INDUCEMENT TO LENDER TO ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREBY
AND THE CREDIT AGREEMENT.  THIS PROVISION SHALL NOT IN ANY WAY AFFECT, WAIVE,
LIMIT, AMEND OR MODIFY LENDER’S ABILITY TO PURSUE ITS REMEDIES AS SET FORTH IN
THIS NOTE AND THE CREDIT AGREEMENT.
 
This Note shall be binding upon Borrower and its successors and permitted
assigns and shall inure to the benefit of Lender and its successors and
assigns.  Borrower may not assign or transfer any of its rights or obligations
hereunder.  Any purported assignment in violation of the foregoing shall be null
and void.
 
IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
day and year first written above.
 
IMPLANT SCIENCES CORPORATION


By:           /s/ Glenn D. Bolduc                                           
Name:           Glenn D. Bolduc                                           
Title:           President                                           




{M0104999.1 }--
130355.01002/21806373v.1
 
 

--------------------------------------------------------------------------------

 
